 

Case 1:19-cr-00606-SHS Document 26 Filed DeHtoeo-~Haget-6ra
USDC SDN y |

 

 

 

 

 

 

 

 

 

 

 

is
| DOCUMENT
| ELECTRONICALLY PILED:
DOC # __ 3
UNITED STATES DISTRICT COURT 1 DATE FILED: _@ | 194170 |
SOUTHERN DISTRICT OF NEW YORK eos S
UNITED STATES OF AMERICA
19 Cr. 606 (SHS)
-V.-
PROTECTIVE ORDER WITH RESPECT
DELOWAR HOSSAIN, TO CERTAIN DISCOVERY
Defendant.
STEIN, D.I.:

This matter came before the Court on the Government’s motion (“Government Motion”),
exhibits, and the declarations of various Government officials (collectively, “Government
Submission”). The Government Submission was filed ex parte, in camera and through the Court
Security Officer on June 5, 2020.

The Government Submission sought a protective order, pursuant to Section 4 of the
Classified Information Procedures Act (“CIPA”) and Rule 16(d)(1) of the Federal Rules of
Criminal Procedure, regarding disclosure of certain information. After ex parte, in camera
consideration of the Government Submission, the Court finds:

1. That the Government Submission contains and describes classified information that
requires protection against unauthorized disclosure. That information is described with
particularity in the Government Submission.

2. Disclosure of the classified information described in the Government Submission to the
defense or the public could reasonably be expected to cause serious damage to the national

security.
Case 1:19-cr-O0606-SHS Document 26 Filed 06/19/20 Page 2 of 2

3. The head of the department which has control of the classified information described in the
Government Submission, after actual personal consideration, has lodged the state secrets
privilege with respect to that classified information.

4. The classified information described in the Government Submission is not discoverable
under Brady v, Maryland, 373 U.S. 83 (1963), and its. progeny, or Rule 16 of the Federal
Rules of Criminal Procedure. In addition, the classified information described in the
Government Submission is not helpful to the defense, that is, useful to counter the
Government’s case or to bolster a defense, as required under United States v. Aref, 533
F.3d 72, 80 (2d Cir. 2008).

Accordingly, it is:

ORDERED that the Government Motion is granted, and the classified information
described in the Government Submission need not be disclosed to the defense; and it is further

ORDERED that the Government Submission is hereby sealed, and shall remain preserved
in the custody of the Classified Information Security Officer, in accordance with established court
security procedures, until further order of this Court.

Ue (ovtier. if
SO ORDERED in s this ST of Verne , 2020,

Kh hide

a RABLE SYDNEY H. STEIN
eee = tes District Judge
Southern District of New York
